Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-11, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Podhajny et al. (10526731). 
For claim 1, Podhajny et al. disclose a motor vehicle passenger compartment assembly (in automobiles to which this invention is provided, Col 3, lines 7-8) comprising: 
at least one electrical load and an operating device (10) that interacts electrically or electronically with the electrical load, 
which operating device is designed to change the electrical operating state of the electrical load when actuated, 
wherein the operating device (10) comprises an operating element (touch sensor, pressure sensor, force sensors, Col 4, lines 12-15) that is to be actuated by hand, by an operator, and that is connected to or integrated in an electrically conductive textile element (woven fabric, FIGS.7-8, Col 3, lines 33-37). 
Further with regard to claim 1, the textile element is an electrically conductive woven fabric, 
wherein a signal terminal or a plurality of first terminals (output end) are arranged so as to be remote from the region of the operating element and are electrically connected to the textile element; and 
wherein a second terminal (input end) is arranged in the region of the operating element.  
For claim 2, the textile element can undergo resilient elongation (inherent with woven fabric).  

For claim 6, the first terminal/ terminals and/or the second terminal communicates with, or is/are coupled to, a controller (control circuitry, Col 4, lines 19-24). 
For claims 7, the controller is designed to record (as memory, Col 4, line 21) the electrical resistance, the electrical voltage (such as capacitance change, Col 7, line 67) and/or the electrical current.
For claim 8, the controller communicates with the electrical load and is designed to output, on the basis of the recorded value for the electrical resistance, the electrical voltage and/or the electrical current, a control signal (as electrical signals) for changing the operating state of the load communicating with the controller (control circuitry).  
For claim 9, the operating element comprises a capacitive sensor (inherent, Col 7, line 67). 
For claim 15, the controller is designed to record the electrical resistance, the electrical voltage and/or the electrical current, in the textile element between the region of the operating element and at least one first terminal.
For claim 16, the controller is designed to record the electrical resistance, the electrical voltage and/or the electrical current, in the textile element between the second terminal (end) and at least one first terminal (end).

Claims 1-2, 5-11, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being clearly anticipated by Taylor (2014/0090489).
Specifically Taylor provides for an elastically stretchable woven electrically conductive fabric ([0046]) to which a DV voltage can be applied ([0054]) as is evidenced throughout the entirety of the document.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Podhajny et al. as applied to claim 6 above and in view of the well known prior art. 
For claim 14, Podhajny et al. fails to disclose the first and/or second terminals communicating with or coupled to the controller by means of an amplifier.  
Examiner takes official notice that amplifiers are well known in the prior art to increase electrical signals. It would have been obvious to one of ordinary skill in the art to have coupled to the controller of Podhajny et al. an amplifier of the well known prior art in order to provide the same. 
Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claim 6 above and in view of the well known prior art. 
For claim 14, Taylor is silent as to the use of an amplifier as recited, specifically lacking the first and/or second terminals communicating with or coupled to the controller by means of an amplifier.  
Examiner takes official notice that amplifiers are well known in the prior art to increase electrical signals. It would have been obvious to one of ordinary skill in the art to have coupled to the controller of Taylor an amplifier of the well known prior art in order to provide the same. 
Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

It should be noted that Applicant's arguments filed 7/21/21 are not persuasive and amount to a mere allegation of patentability. Specifically, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they state the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612